[Cite as State v. Cambria, 2022-Ohio-830.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 110823
                 v.                              :

JARED CAMBRIA,                                   :

                 Defendant-Appellant.            :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
              Case Nos. CR-21-658588-A, CR-21-659405-A, and CR-21-659415-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jamielle Lamson-Buscho, Assistant
                 Prosecuting Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert B. McCaleb, Assistant Public Defender, for
                 appellant.


MICHELLE J. SHEEHAN, J.:

                   Appellant Jared Cambria appeals the indefinite prison sentences the

trial court imposed upon him in his criminal cases. Because this court held in State
v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (en banc), that the

Reagan Tokes Law as defined under R.C. 2901.011 does not violate a defendant’s

right to due process or right to a jury trial and does not violate the doctrine of

separation of powers, we affirm Cambria’s convictions.

              On August 11, 2021, Cambria entered into a plea agreement with the

state of Ohio and entered pleas of guilt in three cases. In Cuyahoga C.P. No. CR-21-

659405-A, Cambria plead guilty to one count of aggravated robbery, a felony of the

first degree with a one-year firearm specification and to one count of theft, a felony

of the fourth degree. In Cuyahoga C.P. No. CR-21-659415-A, Cambria plead guilty

to one count of robbery, a felony of the second degree, with a one-year firearm

specification and one count of improperly handling of a firearm in a motor vehicle,

a felony of the fourth degree. In Cuyahoga C.P. No. CR-21-658588-A, Cambria plead

guilty to one count of robbery, a felony of the second degree with a three-year

firearm specification, to one count of attempted theft, a felony of the fifth degree,

and to one count of having a weapon while under a disability, a felony of the third

degree.

              On August 19, 2021, the trial court imposed a sentence of an aggregate

term of 4 years’ imprisonment for the gun specifications to be served prior to and

consecutive to all other sentences. It then imposed a sentence of 3 to 4 ½ years for

each of the aggravated robbery and robbery counts and 1-year sentences on each

remaining felony count, ordering these sentences to be served concurrently. In total,

the trial court imposed an aggregate prison sentence of 7 to 8 ½ years.
                Cambria raises one assignment of error in this appeal, “The trial court

violated Jared Cambria’s constitutional rights by imposing a Reagan-Tokes

Sentence, under S.B. 201.” Cambria argues that the Reagan Tokes Law violates his

right to due process, his right to a jury trial, and that the law violates the doctrine of

separation of powers. In Delvallie, supra, this court sitting en banc overruled the

arguments Cambria presents in this appeal. As such, Cambria’s assignment of error

is overruled.

                Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
JAMES A. BROGAN, J.,* CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)